MISCELLANEOUS COMMNUNICATION
The following communication is in response to the Patent Trial and Appeal Board decision rendered on 11 February 2021.

The Patent Trial and Appeal Board affirmed the rejection against independent claim 1, but reversed all rejections against claims 3-4, 29, and 35-36 dependent thereon. There are no allowed claims in the application. The independent claim is cancelled by the examiner in accordance with MPEP § 1214.06. Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter in which to present the dependent claims in independent form to avoid ABANDONMENT of the application. EXTENSIONS OF TIME UNDER 37 CFR 1.136(a) ARE AVAILABLE, but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Prosecution is otherwise closed.

Should Applicant present the dependent claims in independent form to place the application in condition for allowance, Applicant must address the presence of claims 6-20 directed to inventions non-elected with traverse in the reply filed on 31 May 2016. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        5/4/2021